Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-13 are finally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 6, the recitation “removable and replaceable” is indefinite as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The structure that renders the front panel to be “removable” and “replaceable”. The structure that renders these purely functional recitations is indefinite. The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).
The reference to “claim 1” by claim 8 renders claim 8 and its dependent claims indefinite due to its reference thereto. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are finally rejected under 35 U.S.C. 103 as being unpatentable over Harris (2,881,662) in view of Fedor (2009/0288981). Harris discloses a package cover comprising a foldable paperboard blank (10) comprising a front panel (20 or 20 and 22) that is removable from its erected state (Figure 4) and replaceable to a collapsed state (Figure 2), or vice versa, a rear panel (24), a tab (34) extending from the front panel and a shoulder (15) connecting the front and rear panels, wherein the rear panel defines a notch (between 30 and 30) configured to receive the tab therethrough when the blank is folded into a cover configuration (Figures 3 or 4). Harris does not disclose the front panel being printed. However, Fedor discloses a similar foldable paperboard blank (12) with one panel provided with printing (see Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package cover of Harris with printing in the manner of Fedor as claimed, as such a modification would predictably provide display information to the package cover. The added “removable and replaceable” limitation is vague and open to interpretation as made above.  
As to claim 2, the front panel (20 and 22) has a first length and the rear panel (24)has a second length shorter than the first length.
As to claim 3, official notice is taken that tapering a hinged portion between panels has long been recognized between panels of differing length. 
As to claims 4 and 5, the particular dimensioning of the package cover would fail to distinguish any patentable result therefrom. It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patently distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
As to claim 6, to employ score lines to provide fold lines in paperboard is officially noted to be old and well known in the paperboard art. 

Claims 1 and 4-6 are finally rejected under 35 U.S.C. 103 as being unpatentable over Ten Eyck (1,412,635) in view of Hilliard (2,931,559). Claims 1 and 4-7 are finally rejected under 35 U.S.C. 103 as being unpatentable over JP 8-282770 in view of Hilliard (2,931,559). Ten Eyck and JP 8-282770 each disclose a package cover comprising a foldable paperboard blank (forming the folder disclosed; Figure 1; respectively) comprising a front panel (3; 6) that is removable from its secured state (Figure 4; Figure 5) and replaceable to an open state (Figure 2; Figure 4), or vice versa, a rear panel (5; 2), a tab (6; 11) extending from the front panel and a shoulder (2; 8) connecting the front and rear panels, wherein the rear panel defines a notch (7a; 13) configured to receive the tab therethrough when the blank is folded into a cover configuration (Figure 3; Figure 5). Ten Eyck and JP 8-282770 do not disclose the front panel being printed. However, Hilliard discloses a similar package cover (10) with printing provided on various panels (see Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package cover of either one of Ten Eyck and JP 8-282770 with printing in the manner of Hilliard as claimed, as such a modification would predictably provide display information to the package cover to allow mailing and information to a user. The added “removable and replaceable” limitation is vague and open to interpretation as made above.    
As to claims 4 and 5, the particular dimensioning of the package cover would fail to distinguish any patentable result therefrom. It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patently distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
As to claim 6, to employ score lines to provide fold lines in paperboard is officially noted to be old and well known in the paperboard art. 
As to claim 7, JP 8-282770 disclose at least a fold line (12) at a base of the tab, and again, to employ score lines to provide fold lines in paperboard is officially noted to be old and well known in the paperboard art. 

Claim 8 would be allowable if rewritten to overcome the 112 indefiniteness. Dependent claims 9-13 would also then be allowable.  

Applicant's arguments and amendments filed September 27, 2022 have been fully considered but they are not persuasive. The added language of the front panel being “removable and replaceable” is vague in distinguishing from the previous grounds of rejection, mainly due to “removable and replaceable” being vague as to its meaning and scope. Applicant distinguishing of “removable and replaceable” by further claim  description commensurate with the written disclosure will be considered after final, but will need to be clear to distinguish from the broad use now interpreted from the claims as being disclosed by the prior art.  

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                            
Bryon P. Gehman
Primary Examiner
Art Unit 3736

BPG